Title: To James Madison from Thomas Jefferson, 1 February 1801
From: Jefferson, Thomas
To: Madison, James


Feb. 1. 1801.
I have not written to you since the letter by mrs. B. Your’s of Jan. 10. is recieved, and your own wishes are entirely acquiesced in as to time. Clermont has refused. I think to adopt your idea at Baltimore. I dare not through the channel of the post hazard a word to you on the subject of the election. Indeed the interception & publication of my letters exposes the republican cause as well as myself personally to so much obloquy that I have come to a resolution never to write another sentence of politics in a letter. The inclosed came under a blank cover to me, & I broke it open & read it through, and till I was folding it up to put away, I did not discover your name on the back of it, & consequently that it was destined for you. I hope your health is getting better. I think nothing more possible than that a change of climate, even from a better to a worse, and a change in the habits & mode of life, might have a favorable effect on your system. I shall be happy to hear that your father is rallying. The approaching season will be favorable for that. Present my respectful attachments to mrs. Madison, and accept affectionate assurances of friendship to yourself. Adieu.
